ON APPLICATION FOR REHEARING.
Per Curiam.
Motion is made for a rehearing in this case, and counsel now claim that the case should be treated as though the attorney general were a party. We have re-examined the case, and are satisfied that the result reached, as the record now stands, is the correct result. The record does not show that the attorney general was ever consulted about the case, or was ever asked to permit the bill to be filed in his name, or ever authorized the proceedings to be so commenced. Since the hearing, no effort appears to have been made to cause the attorney general to intervene. The motion for a rehearing must therefore be denied.